DETAILED ACTION
	This action is in response to application 16/768380, filed on 5/29/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2015/0346706, hereinafter “Gendelman.”
	Regarding claim 1, Gendelman anticipates “A method for replacing a legacy programmable logic controller (PLC), (see, e.g., Gendelman, para. 75) comprising: 
connecting a replacement PLC in an automation environment that includes a legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59)
obtaining, with the replacement PLC, PLC inputs to the legacy PLC and PLC outputs from the legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated 
training an operational model in the replacement PLC with the PLC inputs and the PLC outputs to cause the replacement PLC to copy legacy PLC behavior; (see, e.g., Gendelman, para. 75-77) and
after training, controlling at least a portion of the automation environment with the replacement PLC instead of the legacy PLC.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 2, Gendelman anticipates “The method of claim 1, further comprising: tracking state space coverage of the legacy PLC during training; and generating training cases for the replacement PLC based on gaps in the state space coverage.” (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 54).
Regarding claim 3, Gendelman anticipates “The method of claim 1, where: training comprises: training the operational model for the replacement PLC using machine learning.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 4, Gendelman anticipates “The method of claim 1, where: training comprises: training the operational model for the replacement PLC using reinforcement learning.” (see, e.g., Gendelman, para. 71-72).
Regarding claim 6, Gendelman anticipates “The method of claim 1, where controlling comprises: removing the legacy PLC from the automation environment; and adding the replacement PLC into the automation environment in place of the legacy PLC.” (see, e.g., Gendelman, para. 75).
Regarding claim 8, Gendelman anticipates “The method of claim 1, where: obtaining comprises passively listening for the PLC inputs and the PLC outputs as they occur in the automation environment.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 9, Gendelman anticipates “The method of claim 1, where: obtaining comprises generating the PLC inputs for the legacy PLC with the replacement PLC.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 10, Gendelman anticipates “A replacement programmable logic controller (PLC), (see, e.g., Gendelman, fig. 1C; para. 75, 85) comprising: 
a communication interface operable to connect the replacement PLC in an automation environment that includes a legacy PLC; (see, e.g., Gendelman, fig. 1B-1C & associated text; para. 75, 85)
a system memory defining an operational model for the replacement PLC; and system circuitry in communication with the system memory and the communication interface, the system circuitry (see, e.g., Gendelman, fig. 1B-1C & associated text; para. 75, 85) configured to: 
obtain, with the replacement PLC, PLC inputs to the legacy PLC and PLC outputs from the legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59) and 
train the operational model in the system memory with the PLC inputs and the PLC outputs to cause the replacement PLC to copy legacy PLC behavior; (see, e.g., Gendelman, para. 75-77) and 
an Input / Output (I/O) interface operable to control at least a portion of the automation environment with the replacement PLC instead of the legacy PLC, after the operational model is trained.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 11, Gendelman anticipates “The replacement PLC of claim 10, where: the system circuitry is further configured to: track state space coverage of the legacy PLC during training; and generate training cases for the replacement PLC based on gaps in the state space coverage.” (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 54).
Regarding claim 12, Gendelman anticipates “The replacement PLC of claim 10, where: the system circuitry is further configured to: train the operational model for the replacement PLC using machine learning.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 13, Gendelman anticipates “The replacement PLC of claim 10, where: the system circuitry defines control operation key performance indicators (KPIs) that characterize performance of the replacement PLC, where the control operation KPIs are explicitly pre-defined, obtained from observation of the legacy PLC, or both; (see, e.g., Gendelman, para. 75-77) and the system circuitry is further configured to: 
train the operational model for the replacement PLC using online reinforcement learning to optimize control strategy for the replacement PLC with respect to the control operation KPIs.” (see, e.g., Gendelman, para. 71-72).
Regarding claim 16, Gendelman anticipates “The replacement PLC of claim 10, where: the system circuitry is configured to obtain the PLC inputs and the PLC outputs by: passively listening for the PLC inputs and the PLC outputs as they occur in the automation environment.” (see, e.g., Gendelman, para. 71-72, 86-87).
Regarding claim 17, Gendelman anticipates “The replacement PLC of claim 10, where: the system circuitry is further configured to obtain the PLC inputs by: generating the PLC inputs for the legacy PLC with the replacement PLC.” (see, e.g., Gendelman, para. 71-72, 86-87).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gendelman.
Regarding claim 5, Gendelman discloses “The method of claim 1,” but does not appear to disclose the further limitation “where: training comprises: training the operational model for the replacement PLC by applying: batch reinforcement learning, online reinforcement learning, or both by: deep reinforcement learning, Bayesian reinforcement learning, or both.” However, batch reinforcement learning, online reinforcement learning, deep reinforcement learning, and Bayesian reinforcement learning were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reinforcement learning variations with Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to make use of known variations of reinforcement learning. Accordingly, the instant claim is unpatentable over Gendelman. 
Regarding claim 7, Gendelman discloses “The method of claim 1,” but does not appear to disclose the further limitation “where controlling comprises: connecting replacement PLC output from the replacement PLC to a voting system; connecting legacy PLC output from legacy PLC to the voting system; and passing either the replacement PLC output or the legacy PLC output to the automation environment under control of the voting system.” Stated differently, Gendelman discloses replacement and legacy PLCs as claimed, but does not appear to disclose “a voting system.” However, voting systems were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed voting system with the PLC replacement method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to apply Gendelman to an additional known class of devices. Accordingly, the instant claim is unpatentable over Gendelman.
Regarding claim 14, Gendelman discloses “The replacement PLC of claim 10,” but does not appear to disclose the further limitation “where: the system circuitry is further configured to: train the operational model for the replacement PLC by applying batch reinforcement learning using: neural fitted Q-iteration, deep reinforcement learning, Bayesian reinforcement learning, or any combination thereof.” However, batch reinforcement learning, neural fitted Q-iteration, deep reinforcement learning, and Bayesian reinforcement learning were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed reinforcement learning variations with Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to make use of known variations of reinforcement learning. Accordingly, the instant claim is unpatentable over Gendelman.
Regarding claim 15, Gendelman discloses “The replacement PLC of claim 10,” but does not disclose the further limitation “where: the I/O interface is configured to: connect replacement PLC output from the replacement PLC to a voting system.” Stated differently, Gendelman discloses replacement and legacy PLCs as claimed, but does not appear to disclose “a voting system.” However, voting systems were known in the art on or before the effective filing date of the instant application. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed voting system with the PLC replacement method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to apply Gendelman to an additional known class of devices. Accordingly, the instant claim is unpatentable over Gendelman.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gendelman and WO2015/075615A1, hereinafter “Kumar.”
Regarding claim 18, Gendelman discloses “A system for training a replacement programmable logic controller (PLC), (see, e.g., Gendelman, fig. 1C; para. 75, 85) comprising: 
a process data repository comprising: operational model training data for an automation environment that includes a legacy PLC; (see, e.g., Gendelman, figs. 1A-1B & associated text; para. 59) and 
system circuitry defining: a simulated replacement PLC; an operational model for the simulated replacement PLC; (see, e.g., Gendelman, para. 75-77) and 
reinforcement training control instructions configured to reinforcement train the operational model for the simulated replacement PLC with the operational model training data to cause the simulated replacement PLC to copy legacy PLC behavior.” (see, e.g., Gendelman, para. 71-72).
Gendelman does not appear to disclose the underlined portion of the following limitation: “system circuitry defining: a virtualization environment defining a simulated replacement PLC;” however, Kumar discloses (at para. 38-39) a virtualization environment for configuring and replacing devices. Gendelman and Kumar are directed toward control systems and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the virtualization environment of Kumar with the PLC configuration method of Gendelman, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to train and configure a broader range of devices. Accordingly, the instant claim is unpatentable over the combination of Gendelman and Kumar.
Regarding claim 19, the combination of Gendelman and Kumar renders obvious “The system of claim 19, where: the virtualization environment further comprises: a simulated automation environment configured to generate the operational model training data in the process data repository.” (see, e.g., Gendelman, para. 75-77).
Regarding claim 20, the combination of Gendelman and Kumar renders obvious “The system of claim 18, where: the system circuitry is configured to: transmit the operational model, after reinforcement training, to a physical replacement PLC for the legacy PLC in the automation environment.” (see, e.g., Gendelman, para. 75-77).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191